Citation Nr: 1029813	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to September 
2003.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana.  Jurisdiction of the case was subsequently 
transferred to the Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder other than depression.  Based upon its 
review of the Veteran's claims file, the Board finds there is a 
further duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Historically, the Veteran served in the Air Force from April 2002 
to September 2003.  His service treatment records are negative 
for treatments for or diagnoses of a psychiatric disorder, other 
than that the Veteran was treated for alcohol problems in the 
military.

Following separation from service, an April 2004 private medical 
record reflects that the Veteran was admitted for his first 
psychiatric hospitalization following a history of three to four 
days of disorganized and confused behaviors.  The treating 
physician noted that there was a possibility of prodromal 
symptoms for several months prior to the onset of this, but the 
history was somewhat unclear.  It was noted that the Veteran had 
significant thought blocking and thought derailment, and that he 
was responding to auditory hallucinations.  The diagnoses were 
psychosis, not otherwise specified; suspect new onset of 
schizophrenia, paranoid type; and history of marijuana and 
alcohol abuse.  Subsequent treatment records show that the 
Veteran was discharged after three weeks on Risperdal and Ativan.

In September 2006, the Veteran underwent a VA psychiatric 
examination.  The examiner noted the Veteran's history of 
psychiatric hospitalization.  The Veteran reported that following 
that hospitalization, he participated in partial hospitalization 
in two weeks and then received outpatient treatment for 12 
months.  The Veteran reported that he was no longer receiving any 
mental health treatment or taking psychoactive medications.  
However, the Veteran indicated that he had subsequent anxiety 
problems.  Mental status examination at that time was 
unremarkable and no severe psychiatric symptoms were found.  The 
examiner noted a diagnosis of adjustment disorder with mildly 
depressed mood.  The examiner opined that the Veteran's 
adjustment disorder was not related to service and was secondary 
to his current life stressors.

The Veteran was afforded another VA psychiatric examination in 
February 2009.  The examiner was requested to render an opinion 
as to whether there was affirmative evidence to show that the 
condition treated in April 2004 did not initially manifest or 
begin prior to the Veteran's military discharge in September 
2003, and whether there was evidence sufficient to show that the 
condition for which the Veteran was treated in April 2004 had 
resolved prior to September 2004.  The examiner stated that the 
Veteran's mental health history was significant for one episode 
of psychotic behavior when he was hospitalized in April 2004, and 
that he continued to receive treatments for his psychiatric 
condition following discharge from the hospital.  The examiner 
noted that it was unclear when that treatment was discontinued; 
however, per the Veteran's reports, he stopped receiving any 
treatment or taking any medication approximately three months 
after the hospitalization, thus approximately in August 2004.  
The examiner opined that there was no indication that the Veteran 
was experiencing psychiatric difficulties in the military or that 
the onset of the psychosis in April 2004 was related to any prior 
experience in the military.  The examiner noted that the Veteran 
was experiencing mild symptoms of depression and anxiety, which 
were related to the stressors in his life.  The examiner further 
noted that there was no indication that the Veteran had any other 
symptoms of psychosis since he was treated in 2004.  The 
diagnosis was adjustment disorder, with mixed anxiety and 
depression.

In May 2010, additional medical evidence consisting of private 
hospital records, dated from February 2010 to March 2010, was 
submitted through the Veteran's representative with a waiver of 
RO consideration of the evidence.  A February 2010 private 
hospital record shows that the Veteran was admitted for agitation 
and bizarre behaviors following his return from attending a 
party.  The diagnosis was a psychotic disorder, not otherwise 
specified.  The treating physician recommended that the Veteran 
receive psychotherapy, and prescribed Ativan for anxiety and 
agitation.

Private hospital records dated in March 2010 indicate that the 
Veteran was again admitted after being evaluated in the emergency 
room.  The Veteran was found to have been agitated and manic and 
had been running down the hallway screaming and crying.  It was 
noted that the Veteran's thought content showed evidence of 
grandiose delusions and paranoid ideations, and that his insight 
and judgment were poor.  The diagnosis was a bipolar disorder.  
During the course of his hospitalization, the Veteran's 
presenting symptoms rapidly subsided with treatment, and it was 
noted that he was stable at the time of discharge.

In light of the most recent medical evidence, the Board finds 
that another VA examination is required to determine the etiology 
of the Veteran's current psychiatric disorder.  While both the 
September 2006 and February 2009 VA examiners opined that 
Veteran's psychosis that initially manifested in April 2004 was 
not related to his current psychiatric disorder, they both relied 
primarily on the findings made at the time of the examinations, 
at which time the Veteran's psychiatric disorder was not 
manifested by any significant psychiatric symptoms.  Both times, 
the diagnosis was an adjustment disorder with mild depression or 
anxiety.  Specifically, the February 2009 examiner stated that 
the Veteran's psychosis for which he was hospitalized in April 
2004 had resolved prior to his claim filed in September 2004, as 
the Veteran reported that he stopped receiving treatments and 
taking any medication approximately three months after his 
hospitalization, thus approximately in August 2004.  The Veteran 
is shown to have been hospitalized for psychotic behaviors at 
least twice in the current year.  In addition, the March 2010 
private medical report revealed a new diagnosis of a bipolar 
disorder.  As the Veteran's psychiatric disorder with psychotic 
features was initially shown within the presumptive period under 
38 C.F.R. § 3.307, if the Veteran's currently diagnosed 
psychiatric disorder with psychotic features is shown to be 
subsequent manifestations of the same chronic disorder, service 
connection is warranted in this case.  See 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that a 
remand is warranted for an examination wherein the examiner 
ascertains whether the Veteran's current psychiatric disorder was 
initially manifested during the presumptive period so as to 
permit a finding of service connection.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran a VA 
examination by a psychiatrist to determine 
the current existence and etiology of any 
psychiatric disorder found.  The claims file 
and a copy of this remand must be provided to 
and reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the medical records in the claims 
file, to include private treatment records, 
dated in April to June 2004 and February to 
March 2010, as well as the VA examinations of 
record, the examiner must state whether any 
current psychiatric disorder is related to 
the Veteran's military service.  
Specifically, the examiner must indicate 
whether the Veteran's currently diagnosed 
psychiatric disorder represents subsequent 
manifestations of psychiatric condition that 
was initially diagnosed as psychosis after 
his hospitalization in April 2004, or 
otherwise related to such diagnosis.

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


